Case 3:20-cr-30072-NJR Document 20 Filed 04/09/21 Page 1 of 3 Page ID #35




                         IN TWii UNi'i i:d s i ates district court
                        FOR ri lE SOUTHERN DISTRICT OF ILLINOIS


UNITED STATES OF AMERIC A.


                       Plaintiff,

        vs.                                           CRIMINAL NO. 20-CR-30072-NJR


MARCO B. ORR.


                       Defendant.



                    STIPULATION AND CONSENT TO FORFEITURE


       The Defendant agrees to forfeit to the United States immediately and voluntarily any

electronic equipment which are subject to forfeiture pursuant to 18 U.S.C.§ 924(d). The items to

be forfeited include the following:

        A Del Ton DIT-I5,5.56mm, bearing serial number SI 15314, and any and all
       ammunition contained therein.


       Ail assets to be forfeited include property used or intended to be used to facilitate the

commission ofthe offense to which the Defendant is pleading guilty as well as any and all property

constituting proceeds from said offense.

       If the Court finds that said items are forfeitable, the United States may, at its discretion,

proceed with the destruction of said items without completing the forfeiture process against same.

       The United States may abandon forfeiture ofany ofthe items by filing notice ofsame with

the Court.


        The Defendant agrees to forfeit all interests in the properties as described above and to take

whatever steps are necessary to pass clear title to the United States. These steps include but are

not limited to. the surrender of title, the signing of a con.sent decree of forfeiture, the signing of

any other documents necessary to effectuate such transfers, and the execution of withdrawals of
Case 3:20-cr-30072-NJR Document 20 Filed 04/09/21 Page 2 of 3 Page ID #36
Case 3:20-cr-30072-NJR Document 20 Filed 04/09/21 Page 3 of 3 Page ID #37
